Appellant presents his motion for rehearing, asserting two grounds of error, to wit: that the trial court should have granted his application for a continuance, and that the evidence does not support the verdict.
We have again reviewed the application for a continuance, in order to obtain the testimony of Ollie Lanksford, but find the record bare of anything legally sufficient in the way of diligence. It is asserted in the application, that the subpoena was issued for the witness Lanksford to appear at court on the 18th day of September, 1919, but when said subpoena was issued, is not stated, and, inasmuch as no copy of the subpoena is attached to the application, we are wholly unable to ascertain the date of its issuance; and this is not held to be a sufficient showing of diligence by any authority with which we are acquainted.
Reviewing the statement of facts now filed, we are unable to agree with the contention that the evidence does not support the verdict. It appears that the appellant had been working for the owner of the alleged stolen car; had been discharged and after the termination of said employment, had taken a car from the control and management of his former employer, which car was later found out on a road with most of its parts gone. Appellant claimed to have borrowed the car; but this was denied by the owner, and the issue has been settled by the jury adversely to appellant. Where there is a mere conflict of evidence, this Court will decline to interfere, and will approve the action of the trial court in overruling a motion for a new trial on the grounds of the insufficiency of the evidence.
No error appearing, the motion for rehearing is overruled.
Overruled. *Page 614